Exhibit 10.3
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAW. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF NOR ANY INTEREST
OR PARTICIPATION HEREIN OR THEREIN MAY BE SOLD, ASSIGNED, PLEDGED OR DISPOSED OF
EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT OF 1933 AND ALL STATE SECURITIES
LAWS AND THE TERMS AND CONDITIONS HEREOF.
COMMON STOCK PURCHASE WARRANT

Void After March 19, 2014

      No. 001   Date of Issuance: March 20, 2009

This is to certify that, for value received, Blue Moon Energy Partners LLC, or
registered assigns thereof (the “Holder”), is entitled to purchase from Steel
Vault Corporation, a Delaware corporation (the “Corporation”), at a price of
$0.44 per share (the “Warrant Price”) at any time on or before March 19, 2014,
all or any part of 108,000 shares of Common Stock, par value $0.01 per share, of
the Corporation (“Common Stock”), on the terms and subject to the conditions
hereinafter set forth.
1. This Warrant will become void, and all rights of the Holder will expire, at
5:00 P.M., EST, on March 19, 2014.
2. This Warrant may be exercised by the Holder as to all or any portion of the
shares of Common Stock covered hereby, by surrender of this Warrant to the
Corporation at its principal office, with the form of Election to Purchase
attached hereto duly executed and accompanied by the Warrant Price for the
shares so purchased in cash or by certified check or bank draft. The Election to
Purchase shall state the name of the person or entity exercising the Warrant
(with address and such further information as may be required by the
Corporation) and the certificate or certificates for shares of Common Stock
shall be issued in this name. Thereupon this Warrant shall be deemed to have
been exercised and the person or entity exercising the Warrant shall be deemed
to have become a holder of record of shares of Common Stock purchased hereunder
for all purposes and thereafter the Holder may exercise all rights and be
entitled to all benefits of a shareholder of record of the Corporation, and a
certificate or certificates for such shares so purchased shall be delivered to
the person or entity exercising the Warrant within a reasonable time after this
Warrant shall have been exercised as set forth hereinabove. In the event that,
prior to the exercise of this Warrant and issuance of the underlying shares,
there shall be an increase or decrease in the number of issued shares of Common
Stock of the Corporation as a result of a subdivision or consolidation of shares
or other capital adjustment, or the payment of a stock dividend or other
increase or decrease in such shares, effected without receipt of consideration
by the Corporation, the remaining number of shares shall be adjusted so that the
adjusted number of shares subject to this Warrant and the adjusted Warrant Price
shall be the substantial equivalent of the remaining number of shares still
subject to the Warrant and the Warrant Price thereof prior to such change.

 

 



--------------------------------------------------------------------------------



 



3. This Warrant is exchangeable by the Holder, upon the surrender of the Warrant
at the principal office of the Corporation, for new Warrants of like tenor and
date representing in the aggregate the right to subscribe for and purchase the
number of shares of Common Stock which may be subscribed for and purchased
hereunder.
4. The Corporation covenants and agrees that all shares of Common Stock which
may be issued upon the exercise of the rights represented by this Warrant will,
upon issuance, be validly issued, fully paid and non-assessable and free from
all taxes, liens and charges with respect to the issue thereof except for any
taxes required in connection with the transfer thereof. The Corporation further
covenants and agrees that, during the period within which the rights represented
by this Warrant may be exercised, the Corporation will at all times have
authorized and reserved a sufficient number of shares of Common Stock to provide
for the exercise of the rights represented by this Warrant.
5. The Holder of this Warrant, by acceptance hereof, agrees that such holder
will not sell, hypothecate or otherwise transfer or dispose of this Warrant or
the shares of Common Stock issuable on the exercise hereof without giving prior
written notice to the Corporation of such holder’s intention to do so,
describing briefly the manner of any such proposed transfer. Upon the request of
the Corporation, the Holder shall be required to also deliver to the Corporation
an opinion of to counsel for the Holder stating that the proposed transfer
described in the notice given by the Holder may be effected without registration
of this Warrant or the shares of Common Stock issuable on the exercise hereof
under the Securities Act of 1933, as then in effect, or any similar federal
statute (the “Securities Act”).
6. The restrictions in Section 5 hereof shall be binding upon any transferee who
has received this Warrant or shares of Common Stock issuable on exercise hereof.
A legend in substantially the following form shall be typed, printed or stamped
on the face and back of all certificates issued on exercise of this Warrant and
on the face and back of all certificates issued in substitution or exchange
thereof:
“This security has not been registered under the Securities Act of 1933, as
amended. It has been acquired for investment and may not be sold or transferred
in the absence of an effective registration statement with respect thereto under
the Securities Act of 1933, as amended, or an opinion of counsel that
registration is not required under said Act.”
7. The issue of any stock or other certificate upon the exercise of this Warrant
shall be made without charge to the registered holder hereof for any tax in
respect of the issue of such certificate.

 

2



--------------------------------------------------------------------------------



 



8. This Warrant and all rights hereunder are transferable on the books of the
Corporation (subject, however, to the provisions of Sections 5 and 6 hereof),
upon surrender of this Warrant, with the form of Transfer of Warrant attached
hereto duly executed by the registered holder hereof or by his attorney duly
authorized in writing, to the Corporation at its principal office, and thereupon
there shall be issued in the name of the transferee or transferees, in exchange
for this Warrant, a new Warrant or Warrants of like tenor and date, representing
in the aggregate the right to subscribe for and purchase the number of shares of
Common Stock which may be subscribed for and purchased hereunder.
9. The Corporation may deem and treat the registered holder of this Warrant as
the absolute owner of this Warrant for all purposes and shall not be affected by
any notice to the contrary.
10. This Warrant shall not entitle the Holder to any rights of a stockholder of
the Corporation, either at law or in equity, including, without limitation, the
right to vote, to receive dividends and other distributions, to exercise any
preemptive rights or to receive any notice of meetings of stockholders or of any
other proceedings of the Corporation.
11. This Warrant shall be governed by the laws of the State of Florida.
Dated: March 20, 2009

            STEEL VAULT CORPORATION
      By:   /s/ William J. Caragol         William J. Caragol        Chief
Executive Officer   

 

3



--------------------------------------------------------------------------------



 



         

TRANSFER OF WARRANT
For value received                      hereby sells, assigns and transfers unto
                                         the right to purchase
                     shares of Common Stock, par value $                     per
share, of                                         , which rights are represented
by the attached Warrant, and does hereby irrevocably constitute and appoint
                                         attorney to transfer said rights on the
books of such Corporation.
Dated:                                         ,                     

     
In the Presence of
   
 
   
 
   

 

4



--------------------------------------------------------------------------------



 



ELECTION TO PURCHASE
Date:                                         ,                     
TO:
The undersigned hereby subscribes for                      shares of the Common
Stock of the Corporation covered by the attached Warrant and tenders payment
herewith in the amount of $                     in accordance with the terms
hereof.

             
Issue Certificate(s)
for said stock to
      Deliver certificate(s)
                     by mail                      against counter receipt to    
 
           
 
(Name)
     
 
(Name)    
 
           
 
(Street and Number)
     
 
(Street and Number)    
 
           
 
City               State
     
 
City               State    
 
           
 
Social Security or Tax
     
 
Social Security or Tax    
Identification Number
      Identification Number    

The undersigned registered holder of this Warrant hereby represents and warrants
to and agrees with the Company that, if the shares of Common Stock which the
undersigned hereby subscribes for have not been effectively registered under the
Securities Act of 1933, or any similar Federal Statute in effect at the date of
this Election to Purchase, the undersigned is purchasing said shares of Common
Stock for his or its own account for investment, and not with a view to, or for
sale in connection with, any distribution of such shares and without any present
intention of distributing or selling such shares and that a legend to such
extent may be placed on all certificates for shares of such Common Stock.
Very truly yours,
(Signature of Subscriber or Agent)

 

5